Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinfels et al (US PGPub No. 2008/0181794).

Steinfels teaches:

limitations from claims 1-4 and 7, a cordless compressor (10) comprising: an air storage tank (94); a pump (130) for pressuring air within the air storage tank (paragraphs 39, 52, and 60 for example); a motor (120) for driving the pump; a controller circuit (240, see FIG. 13; additionally/alternatively, the components included under “on/off” in FIG. 14) electrically connected to the motor; a pressure switch assembly (366) connected to the controller circuit (see FIG. 13 and the dashed lines in FIG. 14), wherein the pressure switch assembly has first and second pressure switches (on/off preset pressure levels of switch 366; see also paragraph 74 teaching multiple pressure switches as an alternative) or a pressure sensor (transducer 241) for sensing pressure within the air storage tank (paragraph 66, 77-78; FIG. 13-14); a discharge port (leading to ~36, as seen in FIG. 14) connected to the air storage tank (94); and a regulator (368) disposed between the discharge port and the air storage tank: wherein the controller circuit controls de-activation of the motor depending upon status of the first and second pressure switches or pressure sensor (paragraphs 63-64, 66, and 76-77, the motor is controlled based on high and low pressure settings); further comprising a battery pack docking station electrically connected to the motor (300; paragraph 38), wherein a power tool battery pack is electrically connectable to the battery pack docking station (paragraph 38); wherein the controller circuit determines a characteristic (voltage, current, capacity) of the power tool battery pack electrically connected to the battery pack docking station (paragraph 95-96); wherein the controller circuit controls de-activation of the motor depending upon the status of the first and second pressure switches and the determined characteristic of the power tool battery pack (paragraphs 88-90 and 95-99 for example);

limitations from claim 5, wherein the controller identifies a component within the power tool battery pack to determine the characteristic of the power tool battery pack (paragraph 65 teaching a regulator circuit with a multi-voltage adaptor for different battery types and quantities; paragraph 76 teaching control circuit 240 including components for sensing parameters related to a battery state);
 
limitations from claims 6 and 12, further comprising an AC power cord for connecting the motor to an AC power source (source 302; paragraphs 62 and 64);



Response to Arguments
Regarding claim 1, applicant argues that Steinfels does not teach two pressure switches. The examiner disagrees, as paragraph 74 discloses that multiple pressure switches may be used to monitor pressure within the compressed air tank.
Regarding claim 7, applicant argues that Steinfels does not teach a pressure sensor. However, paragraph 71 teaches a pressure transducer 241 as a pressure sensor for the compressed air tank utilized in control of the compressor (paragraph 76). 	The examiner maintains the rejection of claims 7 and 12 in view of Steinfels. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746